USCA11 Case: 20-13514      Date Filed: 02/26/2021   Page: 1 of 2



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-13514
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:19-cr-00038-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

EUGENE SMITH, III,
a.k.a. Junior,

                                                             Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Georgia
                        ________________________

                              (February 26, 2021)

Before JILL PRYOR, LAGOA, and BRASHER Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal waiver

in Appellant’s plea agreement is GRANTED. See United States v. Bushert, 997 F.2d
          USCA11 Case: 20-13514      Date Filed: 02/26/2021   Page: 2 of 2



1343, 1350–51 (11th Cir. 1993) (holding that this Court will enforce sentence appeal

waivers that are made knowingly and voluntarily).




                                         2